Order entered May 16, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01388-CV

                       DAVID JAMES ROBERT SNODGRASS
                    AND NO HEAT RESOURCES, DMCC, Appellants

                                               V.

      NH RESOURCES LLC, RYAN CROWE, AND VAUGHN CROWE, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14337

                                           ORDER
       Before the Court is the parties’ May 12, 2016 letter advising that a settlement has been

reached and asking the Court to remove this case from the submission docket. We GRANT the

motion and DIRECT the Clerk of the Court to remove this case from the May 24, 2016

submission docket pending the filing of a formal motion to dismiss the appeal.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE